DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/07/2020.
Claims 1-3 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and 2.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below.
The system of Claim 1 consists of the following features that are not described to contain any structure: a model (Nomogram model), machine learning-radiomics, R software, rad-score model, diagnosis models, clinical model, Radiomic model, and combined model. 
The Specification describes the nomogram model, diagnosis model, rad-score model, and radiomics model [Fig. 2-5], [0023] [0041]-[0052] as software elements. The Specification does not describe any hardware as containing any structure and thus they are interpreted as software. By virtue of their dependence from the independent claim, this basis of rejection also applies to dependent Claims 2-3.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim is claiming a model based on the preamble. However, the body of the claim is directed to the development of the model. Therefore, it is unclear what is being claim.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation “the Nomogram model”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the Nomogram model” as “a Nomogram model”. Appropriate correction is required.
Claims 1 recites the limitation “the optimal characteristics of 6 non-zero coefficients”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the optimal characteristics of 6 non-zero coefficients” as “an optimal characteristics of 6 non-zero coefficients”. Appropriate correction is required.
Claims 1 recites the limitation “the AUC in the training cohorts”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the AUC in the training cohorts” as “an AUC in the training cohorts”. Appropriate correction is required.
Claims 1 recites the limitation “the exclusion criteria”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the exclusion criteria” as “an exclusion criteria”. Appropriate correction is required.
Claims 1 recites the limitation “the missed diagnosis”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the missed diagnosis” as “missed diagnosis”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (A radiomics-based nomogram for the preoperative prediction of posthepatectomy liver failure in patients with hepatocellular carcinoma – “Cai”) in view of Min et al. (Multi-parametric MRI-based radiomics signature for discriminating between clinically significant and insignificant prostate cancer – “Min”) in view of Kong et al. (“A Novel Fracture Prediction Model Using Machine Learning in a Community-Based Cohort” – “Kong”)

Regarding Claim 1, Cai teaches a model based on machine learning-radiomics wherein the model is the Nomogram model;
the establishment of said Nomogram model comprises following steps:
S1. collecting data and predicting factor selection: selecting case samples Cai discloses enrolling patients [selecting case samples] (Cai: [p. 79, 1.1]), 
processing data by using …least absolute shrinkage and selection operator (LASSO) algorithm via … and "glmnet” packet in R software Cai discloses a LASSO logistic regression model was used with absolute shrinkage data analysis of the collected data and performed with R software with “glment” package or packet (Cai: [p. 79, 1.4, 1.5]),
20 potential predictors are selected from 851 radiomics characteristics … Cai discloses 713 radiomics features [characteristics] where Examiner interprets the number of radiomics features are associated with the study type as such the concept of providing radiomics features is disclosed by Cai and applies also to the selection of the number of potential predictors (Cai: [p. 80, 2.2])  
the optimal characteristics of 6 non-zero coefficients are further selected by using least absolute shrinkage and selection operator (LASSO) algorithm Cai discloses using logistic regression with absolute shrinkage data analysis of the collected data and potential predicators were selected with non-zero coefficients using LASSO logistic regression model and 7 features were realized (Cai: [p. 79, 1.4], [p. 80, 2.2]) 
selecting candidate factors of clinical information by logistic regression, and screening out 3 clinical characteristics: Age, alkaline phosphatase (ALP),… Cai discloses clinical characteristic or variables to include gender, age, AFP, TBIL, PLA and other variables such as alkaline phosphatase (ALP) and implement features using logistic regression and filtering results to include Age,  ALP, Age and (Cai: [Table 1, 3], [p. 79, 1.1, 1.4.3, 2.1])
S2. combining the selected 6 radiomics characteristics according to contribution weighting, and developing the rad-score model Cai discloses Rad-Score system [model] was constructed via combination of selected feature [characteristics] weighted by their respective coefficients (Cai: p. 79, 1.4], [p. 84])
S3. establishing different diagnosis models, and comparing the performances of the diagnosis models in the diagnosis of osteoporosis and osteopenia, wherein said diagnosis models comprise: Clinics model, built merely by 3 clinical characteristics (Age, ALP, HCY), and the AUC in the training cohorts is 0.81 (95% CI, 0.78-0.86) while the AUC in the validation cohorts is 0.79 (95% CI, 0.71-0.86); Radiomics model, built merely by rad-score and the AUC in the training cohorts is 0.96 (95% CI, 0.94-0.98) while the AUC in the validation cohorts is 0.96 (95% CI, 0.92-1.00); Combined model, built by combination of rad-score and 3 clinical characteristics (Age, ALP, HCY) wherein the AUC in the training cohorts is 0.96 (95% CI, 0.95-0.98) while the AUC in the validation cohorts is 0.96 (95% CI, 0.92-1.00) Cai discloses a clinical predictive model [ALBI score], radiomic model built obtaining rad-score, AUC of .82 (95% CI) in the training cohort and AUC of .76 (95% CI) in a validation cohort and compare performance of the radiomic nomogram (Cai: [p. 79-80, 1.4.4], [p.81, 2.3], [p. 84], [Fig. 1, 3]) 
S4. performing visualization processing on the combined model by using the "rms" packet in the R software to obtain the Nomogram model Cai discloses “rms” package or packet of the R software was used for constructing the nomogram (Cai: [p. 80, 1.5]; 
S5. Validation of the Nomogram model Cai discloses validation of the nomogram (Cai: [p. 80, 1.4.5], [p. 81, 2.4])
However, Cai does not expressly disclose a machine learning using minimum redundancy and maximum relevance (mRMR) algorithm and clinical characteristic or feature of homocysteine (HCY)
Min teaches 
machine learning minimum redundancy and maximum relevance (mRMR) algorithm Min discloses using minimum-redundancy maximum-relevance (mRMR) selection and the LASSO algorithm for processing data and radiomics signature feature selection and selecting radiomic characteristics using mRMR (Min: [p. 16], [p. 18, col. 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cai to incorporate using minimum 
The combination of Cai and Min discloses a plurality of clinical features or characteristics used with radiomic nomogram but do not expressly discloses clinical characteristic or feature of homocysteine (HCY).
Kong teaches
clinical characteristic homocysteine (HCY) Kong discloses features for building a model includes a homocysteine (Kong: [Table 2], [p. 1, 7]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Cai and Min to incorporate clinical characteristic homocysteine in building a model, as taught by Kong which may help in predicting osteoporosis (Kong: [p. 8, col. 1]).

Regarding Claim 2, the combination of Cai, Min, and Kong teaches the model based on machine learning-radiomics of claim 1, wherein case samples in step S1 are more than or equal to 300 cases; the cases' selection adopts an exclusive method, and the exclusion criteria are as follows: a. fracture of lumbar vertebra or internal fixation of fracture of lumbar vertebra; b. malignant space-occupying lesion of lumbar vertebra; c. metabolic or endocrine diseases such as hyperthyroidism or hypothyroidism, space-occupying lesions of thyroid, diabetes, neurological diseases (e.g., parkinson's disease, alzheimer's disease); d. chronic obstructive pulmonary disease; e. poor image quality; f. the clinical characteristics of the missed diagnosis are more than 3 Cai discloses enrolling patients [selecting case samples] of 112 patients selected for a new method using radiomic approach by integrating their data into radiomic scoring to 

Regarding Claim 3, the combination of Cai, Min, and Kong teaches an application of said model based on machine leaning-radiomics of claim 1-2, wherein it is used for diagnosing and identifying osteoporosis and osteopenia Cai does not expressly discloses machine learning used for diagnosis and identifying osteoporosis and osteopenia. Kong discloses machine learning used for diagnosis and identifying osteoporosis and osteopenia (Kong: (p. 1-3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Cai and Min to incorporate machine learning used for diagnosis and identifying osteoporosis and osteopenia, as taught by Kong which may help in predicting osteoporosis (Kong: [p. 8, col. 1]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
“A Radiomics nomogram for predicting bone metastasis in newly diagnosed
prostate cancer patients”, https://www.sciencedirect.com/science/article/pii/S0720048X20302096
Breast Cancer in Young Women: Status Quo and Advanced Disease Management by a Predictive, Preventive, and Personalized Approach, https://www.mdpi.com/2072-6694/11/11/1791
“Machine Learning Methods for Optimal Radiomics-Based Differentiation Between Recurrence and Inflammation”, https://link.springer.com/article/10.1007/s11307-019-01411-9
The references are relevant since it discloses predicative model and machine learning using radiomic model for predicating a medical condition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626